          Case 7:19-cr-00609-KMK Document 27 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases

 19cr609
 14cr530
                                                         NOTICE OF TELECONFERENCE
 16cr192
                                                               INFORMATION
 19cr785
 09cr1022
 18cr876
 19cr772


KENNETH M. KARAS, United States District Judge:

       For the week of November 2, 2020, the Court will hold the above-captioned criminal

proceedings by telephone. To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:     October 30, 2020
            White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
